 

Exhibit 10.1

 

RITTER PHARMACEUTICALS, INC.

 

COMMON STOCK

 

SALES AGREEMENT

 

November 6, 2019

 

A.G.P./Alliance Global Partners

590 Madison Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Ritter Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with A.G.P./Alliance Global Partners, as
follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell to or through A.G.P./Alliance Global
Partners, acting as agent and/or principal (the “Sales Agent”), shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), subject
to the limitations set forth in Section 3(b) hereof. The issuance and sale of
shares of Common Stock to or through the Sales Agent will be effected pursuant
to the Registration Statement (as defined below) filed by the Company and which
was declared effective under the Securities Act (as defined below) by the U.S.
Securities and Exchange Commission (the “Commission”).

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission, not earlier than three years prior to
the date hereof, a shelf registration statement on Form S-3 (File No.
333-232798), including a base prospectus, relating to certain securities,
including the Common Stock, to be issued from time to time by the Company, and
which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement to the base
prospectus included as part of such registration statement at the time it became
effective specifically relating to the offering of Common Stock pursuant to this
Agreement (the “Prospectus Supplement”). The Company will furnish to the Sales
Agent, for use by the Sales Agent, copies of the base prospectus included as
part of such registration statement at the time it became effective, as
supplemented by the Prospectus Supplement, relating to the offering of Common
Stock pursuant to this Agreement. Except where the context otherwise requires,
“Registration Statement,” as used herein, means such registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Securities Act, including (1) all documents filed as a part
thereof or incorporated or deemed to be incorporated by reference therein, (2)
any information contained or incorporated by reference in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act, to the extent such information is deemed, pursuant to
Rule 430B under the Securities Act, to be part of the registration statement at
the effective time, and (3) any abbreviated registration statement filed
pursuant to Rule 462(b) under the Securities Act to register the offer and sale
of additional shares of Common Stock pursuant to this Agreement. Except where
the context otherwise requires, “Prospectus,” as used herein, means the base
prospectus included in the registration statement at the time it became
effective, including all documents incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) under the
Securities Act), as it may be supplemented by the Prospectus Supplement, in the
form in which such prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act (“Rule 433”), relating to the Common Stock
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) (each, an
“Issuer Free Writing Prospectus”). Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System, or if applicable, the Interactive Data Electronic
Applications (collectively “EDGAR”).

 

 

 

 

2. Placements. Each time that the Company wishes to issue and sell the Common
Stock through the Sales Agent, as agent, hereunder (each, a “Placement”), it
will notify the Sales Agent by email notice (or other method mutually agreed to
in writing by the parties) (a “Placement Notice”) containing the parameters in
accordance with which it desires the Common Stock to be sold, which shall at a
minimum include the number of shares of Common Stock to be issued (the
“Placement Shares”), the time period during which sales are requested to be
made, any limitation on the number of shares of Common Stock that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from the Sales Agent set forth
on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by the Sales Agent unless and
until (i) in accordance with the notice requirements set forth in Section 4, the
Sales Agent declines to accept the terms contained therein for any reason, in
its sole discretion, (ii) the entire amount of the Placement Shares have been
sold, (iii) in accordance with the notice requirements set forth in Section 4,
the Company suspends or terminates the Placement Notice, (iv) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to the Sales Agent in connection with the
sale of the Placement Shares through the Sales Agent, as agent, shall be as set
forth in Schedule 3. It is expressly acknowledged and agreed that neither the
Company nor the Sales Agent will have any obligation whatsoever with respect to
a Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Sales Agent and the Sales Agent does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.



 

3. Sale of Placement Shares by the Sales Agent.

 

(a) Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Sales Agent, as agent for the
Company, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable state and federal laws, rules and
regulations and the rules of The Nasdaq Capital Market (the “Exchange”), for the
period specified in the Placement Notice, to sell such Placement Shares up to
the amount specified by the Company in, and otherwise in accordance with the
terms of such Placement Notice. If acting as agent hereunder, the Sales Agent
will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2, if receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Sales Agent pursuant to Section 2 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by the Sales Agent (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales. Subject to the
terms of the Placement Notice, the Sales Agent may sell Placement Shares by any
method permitted by law deemed to be an “at the market” offering as defined in
Rule 415 under the Securities Act, including without limitation sales made
directly on the Exchange, on any other existing trading market for the Common
Stock or to or through a market maker. Subject to the terms of a Placement
Notice, the Sales Agent may also sell Placement Shares by any other method
permitted by law, including but not limited to in negotiated transactions with
the Company’s prior written consent. The Company acknowledges and agrees that
(i) there can be no assurance that the Sales Agent will be successful in selling
Placement Shares, (ii) the Sales Agent will incur no liability or obligation to
the Company or any other person or entity if it does not sell Placement Shares
for any reason other than a failure by the Sales Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares as required under
this Agreement and (iii) the Sales Agent shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Sales Agent and the Company in writing and
expressly set forth in a Placement Notice. For the purposes hereof, “Trading
Day” means any day on which the Company’s Common Stock is purchased and sold on
the principal market on which the Common Stock is listed or quoted.

 

2

 

 

(b) Under no circumstances shall the Company cause or request the offer or sale
of any Placement Shares if, after giving effect to the sale of such Placement
Shares, the aggregate number or gross sales proceeds of Placement Shares sold
pursuant to this Agreement would exceed the lesser of: (i) the number or dollar
amount of shares of Common Stock registered pursuant to the Registration
Statement pursuant to which the offering hereunder is being made, (ii) the
number of authorized but unissued and unreserved shares of Common Stock, (iii)
the number or dollar amount of shares of Common Stock permitted to be offered
and sold by the Company under Form S-3 (including General Instruction I.B.6. of
Form S-3, if and for so long as applicable), (iv) the number or dollar amount of
shares of Common Stock authorized from time to time to be issued and sold under
this Agreement by the Company’s board of directors, a duly authorized committee
thereof or a duly authorized executive committee, and notified to the Sales
Agent in writing, or (v) the number or dollar amount of shares of Common Stock
for which the Company has filed the Prospectus Supplement or other prospectus
supplement specifically relating to the offering of the Placement Shares
pursuant to this Agreement. Under no circumstances shall the Company cause or
request the offer or sale of any Placement Shares pursuant to this Agreement at
a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to the Sales Agent in writing.
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that compliance with the limitations set forth in this
Section 3(b) on the number or dollar amount of Placement Shares that may be
issued and sold under this Agreement from time to time shall be the sole
responsibility of the Company, and that the Sales Agent shall have no obligation
in connection with such compliance.

 

(c) During the term of this Agreement, neither the Sales Agent nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company or (ii) any sale of any security of the Company that the Sales Agent
does not own or any sale which is consummated by the delivery of a security of
the Company borrowed by, or for the account of, the Sales Agent. During the term
of this Agreement and notwithstanding anything to the contrary herein, the Sales
Agent agrees that in no event will the Sales Agent or its affiliates engage in
any market making, bidding, stabilization or other trading activity with regard
to the Common Stock or related derivative securities if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Exchange Act.

 

4. Suspension of Sales.

 

(a) The Company or the Sales Agent may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares for a
period of time (a “Suspension Period”); provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Schedule
2 hereto, as such schedule may be amended from time to time. During a Suspension
Period, the Company shall not issue any Placement Notices and the Sales Agent
shall not sell any Placement Shares hereunder. The party that issued a
suspension notice shall notify the other party in writing of the Trading Day on
which the Suspension Period shall expire not later than twenty-four (24) hours
prior to such Trading Day.

 

3

 

 

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and the Sales Agent agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) the Sales Agent shall not be obligated to sell or offer to sell any
Placement Shares.

 

5. Settlement.

 

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the respective Point of Sale (as defined below)
(each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the Sales
Agent at which such Placement Shares were sold, after deduction for (i) the
Sales Agent’s discount, commission or other compensation for such sales payable
by the Company pursuant to Section 2 hereof, and (ii) any transaction fees
imposed by any clearing organization or any governmental or self-regulatory
organization in respect of such sales.

 

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Sales Agent’s or its designee’s account
(provided the Sales Agent shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the Sales Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver duly authorized
Placement Shares on a Settlement Date, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, the Company will (i) hold the Sales
Agent, its directors, officers, members, partners, employees and agents of the
Sales Agent, each broker dealer affiliate of the Sales Agent, and each person,
if any, who (A) controls the Sales Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (B) is controlled by or is
under common control with the Sales Agent (each, a “Sales Agent Affiliate”), and
the Sales Agent’s clearing organization, harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent (if applicable) and (ii) pay to the Sales Agent any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.

 

4

 

 

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Sales Agent that as of each Applicable Time
(as defined in Section 22(a)), unless such representation, warranty or agreement
specifies a different time or times:

 

(a) Compliance with Registration Requirements. The Registration Statement was
declared effective under the Securities Act by the Commission on August 1, 2019,
and any post-effective amendment thereto and any Rule 462(b) Registration
Statement have also been declared effective by the Commission or became
effective upon filing under the Securities Act. The Company has not received
from the Commission any notice pursuant to Rule 401(g)(1) under the Securities
Act objecting to the use of the shelf registration statement form. At the time
of the initial filing of the Registration Statement, the Company paid the
required Commission filing fees relating to the Placement Shares in accordance
with Rules 456(a) and 457(o) under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission. At the time of (i) the initial filing of the
Registration Statement with the Commission and (ii) the most recent amendment
thereto for the purposes of complying with Section 10(a)(3) of the Securities
Act (whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the Exchange Act or form of
prospectus), the Company met the then applicable requirements for use of Form
S-3 under the Securities Act, including compliance with General Instructions I.A
and I.B.6. of Form S-3, if and for so long as applicable. The Registration
Statement and the offer and sale of the Placement Shares as contemplated hereby
meet the requirements of Rule 415 under the Securities Act and comply in all
material respects with said Rule. In the section entitled “Plan of Distribution”
in the Prospectus Supplement, the Company has named A.G.P./Alliance Global
Partners as an agent that the Company has engaged in connection with the
transactions contemplated by this Agreement. At the time of the initial filing
of the Registration Statement and any post-effective amendment thereto with the
Commission, at the time the Registration Statement and any post-effective
amendment thereto was declared effective by the Commission, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act) of the
Placement Shares and at each Applicable Time, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer. At the time of the initial
filing of the Registration Statement with the Commission, at the time the
Registration Statement was declared effective by the Commission and as of the
date hereof, the Company was an “emerging growth company” and a “smaller
reporting company” (as such terms are defined in Rule 12b-2 under the Exchange
Act).

 

5

 

 

(b) No Misstatement or Omission. The Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
complied or will comply in all material respects with the Securities Act. The
Prospectus, and any amendment or supplement thereto, on the date of such
Prospectus or amendment or supplement, complied or will comply in all material
respects with the Securities Act. The Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, as amended or supplemented,
as of its date, did not and, as of each Point of Sale and each Settlement Date,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to the Sales Agent furnished to the Company in writing by
the Sales Agent expressly for use therein. “Point of Sale” means, for a
Placement, the time at which an acquiror of Placement Shares entered into a
contract, binding upon such acquiror, to acquire such Placement Shares.

 

(c) Offering Materials Furnished to the Sales Agent. Copies of the Registration
Statement, the Prospectus, and all amendments or supplements thereto and all
documents incorporated by reference therein that were filed with the Commission
on or prior to the date of this Agreement, have been delivered, or are publicly
available through EDGAR, to the Sales Agent. Each Prospectus delivered to the
Sales Agent for use in connection with the sale of the Placement Shares pursuant
to this Agreement will be identical to the version of such Prospectus filed with
the Commission via EDGAR, except to the extent permitted by Regulation S-T.

 

(d) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of the Sales
Agent’s distribution of the Placement Shares, any offering material in
connection with the offering and sale of the Placement Shares other than the
Prospectus or the Registration Statement.

 

(e) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid, legal, and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally, and subject to general principles of equity. The Company
has full corporate power and authority to enter into this Agreement and to
authorize, issue and sell the Placement Shares as contemplated by this
Agreement, subject to the Company’s compliance with the provisions of Section
4.12 of that certain Securities Purchase Agreement, dated as of October 30,
2018, by and among the Company and the purchasers named therein. This Agreement
conforms in all material respects to the descriptions thereof in the
Registration Statement and the Prospectus.

 

(f) Authorization of the Placement Shares. The Placement Shares, when issued and
paid for as contemplated herein, will be validly issued, fully paid and
nonassessable, will be issued in compliance with all applicable securities laws,
and will be free of preemptive, registration or similar rights, and will conform
to the description of the Common Stock contained in the Registration Statement
and the Prospectus.

 

6

 

 

(g) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
No person has the right to act as an underwriter or as a financial advisor to
the Company in connection with the offer and sale of the Placement Shares
hereunder, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
hereby or otherwise.

 

(h) No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change in the business,
properties, prospects, operations, condition (financial or otherwise) or results
of operations of the Company (any such change is called a “Material Adverse
Change”), or any development involving a prospective material adverse change,
which, individually or in the aggregate, has had or would reasonably be expected
to result in a Material Adverse Change; (ii) the Company has not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company; (iv)
no officer or director of the Company has resigned from any position with the
Company; and (v) there has not been any Material Adverse Change in the Company’s
long-term or short-term debt.

 

(i) Independent Accountants. To the knowledge of the Company, Mayer Hoffman
McCann P.C., whose report is filed with the Commission and included or
incorporated by reference in the Registration Statement and the Prospectus, is
an independent registered public accounting firm as required by the Securities
Act and the Public Company Accounting Oversight Board. Mayer Hoffman McCann P.C.
has not, during the periods covered by the financial statements included or
incorporated by reference in the Registration Statement and the Prospectus,
provided to the Company any non-audit services, as such term is used in Section
10A(g) of the Exchange Act.

 

(j) Financial Statements. The financial statements, including the notes thereto
and supporting schedules included or incorporated by reference in the
Registration Statement and the Prospectus, fairly present in all material
respects the financial position and the results of operations of the Company at
the dates and for the periods to which they apply; and such financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”), consistently applied throughout the periods involved
(provided that unaudited interim financial statements are subject to year-end
audit adjustments that are not expected to be material in the aggregate and do
not contain all footnotes required by GAAP); and the supporting schedules
included in the Registration Statement and the Prospectus present fairly the
information required to be stated therein. Except as included or incorporated by
reference therein, no historical or pro forma financial statements are required
to be included or incorporated by reference in the Registration Statement or the
Prospectus under the Securities Act. The pro forma and pro forma as adjusted
financial information and the related notes, if any, included or incorporated by
reference in the Registration Statement and the Prospectus have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and present fairly the information shown therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement or the Prospectus regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission), if any, comply
in all material respects with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement and the Prospectus discloses all material off-balance
sheet transactions, arrangements, obligations (including contingent
obligations), and other relationships of the Company with unconsolidated
entities or other persons that may have a material current or future effect on
the Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources, or significant
components of revenues or expenses.

 

7

 

 

(k) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Registration Statement or the Prospectus has been made or
reaffirmed by the Company without a reasonable basis or has been disclosed by
the Company other than in good faith.

 

(l) Statistical and Marketing-Related Data. The statistical and market-related
data included in each of the Registration Statement and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

(m) XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(n) Incorporation and Good Standing of the Company. The Company is a corporation
duly incorporated and validly existing under the laws of the State of Delaware.
The Company is not currently in good standing under the laws of the State of
Delaware due to outstanding franchise taxes owed to the State of Delaware for
fiscal year 2019. The Company has requisite corporate power to carry on its
business as described in the Prospectus. The Company is duly qualified to
transact business and is in good standing in all jurisdictions in which the
conduct of its business requires such qualification; except where the failure to
be so qualified or to be in good standing would not result in a Material Adverse
Change. The Company has no subsidiaries and does not own or control, directly or
indirectly, any corporation, association or other entity.

 

(o) Capital Stock Matters. All issued and outstanding securities of the Company
issued prior to the transactions contemplated by this Agreement have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company. The authorized shares of Common Stock conform in all material respects
to all statements relating thereto contained in the Registration Statement and
the Prospectus. The offers and sales of the outstanding shares of Common Stock
were at all relevant times either registered under the Securities Act and the
applicable state securities or “blue sky” laws or, based in part on the
representations and warranties of the purchasers of such shares, exempt from
such registration requirements. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, as described in the Registration Statement and the
Prospectus, accurately and fairly present, in all material respects, the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

8

 

 

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The Company’s execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby or by the
Registration Statement and the Prospectus (including the issuance and sale of
the Placement Shares and the use of the proceeds from the sale of the Placement
Shares as described in the Prospectus under the caption “Use of Proceeds”) will
not (A) result in a material violation of any existing applicable law, rule,
regulation, judgment, order or decree of any Governmental Entity as of the date
hereof (including, without limitation, those promulgated by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local regulatory authority performing
functions similar to those performed by the FDA), (B) conflict with, result in
any violation or breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) (a “Default Acceleration Event”) of, any
agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument (“Contract”) or obligation or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, except to the extent that such conflict, default, or Default
Acceleration Event is not reasonably likely to result in a Material Adverse
Change, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s Amended and Restated
Certificate of Incorporation (as the same may be amended or restated from time
to time) or bylaws (as the same may be amended or restated from time to time).
The Company is not in violation, breach or default under its Amended and
Restated Certificate of Incorporation (as the same may be amended or restated
from time to time) or Amended and Restated Bylaws (as the same may be amended or
restated from time to time). Neither the Company nor, to its knowledge, any
other party is in violation, breach or default of any Contract that has resulted
in or could reasonably be expected to result in a Material Adverse Change. Each
approval, consent, order, authorization, designation, declaration or filing by
or with any regulatory, administrative or other governmental body necessary in
connection with the execution and delivery by the Company of this Agreement and
the performance of the Company of the transactions herein contemplated has been
obtained or made and is in full force and effect, except (i) with respect to any
Applicable Time at which the Sales Agent would not be able to rely on Rule
5110(b)(7)(C)(i) of the Financial Industry Regulatory Authority, Inc. (“FINRA”),
such additional steps as may be required by FINRA, (ii) filings with the
Commission required under the Securities Act or the Exchange Act, or filings
with the Exchange pursuant to the rules and regulations of the Exchange, in each
case that are contemplated by this Agreement to be made after the date of this
Agreement, and (iii) such additional steps as may be necessary to qualify the
Common Stock for sale by the Sales Agent under state securities or Blue Sky
laws.

 

9

 

 

(q) No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry, arbitration, investigation, litigation or governmental proceeding
pending or, to the Company’s knowledge, threatened against, or involving the
Company or, to the Company’s knowledge, any executive officer or director,
including any proceeding before the FDA or comparable federal, state, local or
foreign governmental bodies (it being understood that the interaction between
the Company and the FDA and such comparable governmental bodies relating to the
clinical development and product approval process shall not be deemed
proceedings for purposes of this representation), which has not been disclosed
in the Registration Statement and the Prospectus which is required to be
disclosed.

 

(r) Labor Disputes. No labor dispute with the employees of the Company exists
or, to the knowledge of the Company, is imminent. The Company is not aware that
any key employee or significant group of employees of the Company plans to
terminate employment with the Company.

 

(s) Compliance with Certain Applicable Laws. The Company: (A) is and at all
times has been in compliance with all statutes, rules, or regulations applicable
to the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company (“Applicable Laws”), except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (B) has not
received any warning letter, untitled letter or other correspondence or notice
from any governmental authority alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”);(C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in material violation of any term of any such Authorizations; (D)
has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action; and
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission).

 

(t) Tax Law Compliance. The Company has filed all returns (as hereinafter
defined) required to be filed with taxing authorities prior to the date hereof
or has duly obtained extensions of time for the filing thereof. The Company has
paid all taxes (as hereinafter defined) shown as due on such returns that were
filed and has paid all taxes imposed on or assessed against the Company, other
than its Delaware franchise taxes for fiscal year 2019. The provisions for taxes
payable, if any, shown on the financial statements filed with or as part of or
incorporated by reference in the Registration Statement are sufficient for all
accrued and unpaid taxes, whether or not disputed, and for all periods to and
including the dates of such consolidated financial statements. Other than as
disclosed in the Registration Statement and the Prospectus, (i) no issues have
been raised (and are currently pending) by any taxing authority in connection
with any of the returns or taxes asserted as due from the Company, and (ii) no
waivers of statutes of limitation with respect to the returns or collection of
taxes have been given by or requested from the Company. There are no tax liens
against the assets, properties or business of the Company. The term “taxes”
means all federal, state, local, foreign and other net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, license,
lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

10

 

 

(u) Company Not an “Investment Company”. The Company is not, and will not be,
either after receipt of payment for the Placement Shares or after the
application of the proceeds therefrom as described under “Use of Proceeds” in
the Registration Statement or the Prospectus, required to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(v) Insurance. The Company carries or is entitled to the benefits of insurance,
with reputable insurers, in such amounts and covering such risks which the
Company believes are adequate, and all such insurance is in full force and
effect. The Company has no reason to believe that it will not be able (i) to
renew its existing insurance coverage as and when such policies expire or (ii)
to obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

(w) No Price Stabilization or Manipulation. The Company has not taken, directly
or indirectly (without giving any effect to the activities of the Agent), any
action designed to or that might cause or result in stabilization or
manipulation of the price of the Common Stock or of any “reference security” (as
defined in Rule 100 of Regulation M under the Exchange Act (“Regulation M”))
with respect to the Common Stock, whether to facilitate the sale or resale of
the Placement Shares or otherwise, and has taken no action which would directly
or indirectly violate Regulation M.

 

(x) Related Party Transactions. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement and the Prospectus that have not been
described as required pursuant to the Securities Act.

 

(y) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission under the Exchange Act, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at each Point of Sale and
each Settlement Date, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

11

 

 

(z) Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects to the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus
without the prior written consent of the Sales Agent. The Company has retained
in accordance with the Securities Act all Issuer Free Writing Prospectuses that
were not required to be filed pursuant to the Securities Act.

 

(aa) Compliance with Environmental Laws. The Company is in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of health and safety or the environment which are applicable to
its business (“Environmental Laws”), except where the failure to comply would
not, singularly or in the aggregate, result in a Material Adverse Change. There
has been no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company (or, to the
Company’s knowledge, any other entity for whose acts or omissions the Company is
or may otherwise be liable) upon any of the property now or previously owned or
leased by the Company, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Change;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Change. In the
ordinary course of business, the Company conducts periodic reviews of the effect
of Environmental Laws on its business and assets, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or governmental permits
issued thereunder, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such reviews, the
Company has reasonably concluded that such associated costs and liabilities
would not have, singularly or in the aggregate, a Material Adverse Change.

 

12

 

 

(bb) Intellectual Property. The Company owns or possesses or has valid rights to
use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses,
inventions, trade secrets and similar rights (“Intellectual Property Rights”)
necessary for the conduct of the business of the Company as currently carried on
and as described in the Registration Statement and the Prospectus, except as
would not be reasonably likely to result in a Material Adverse Change. To the
knowledge of the Company, no action or use by the Company necessary for the
conduct of its business as currently carried on and as described in the
Registration Statement and the Prospectus will involve or give rise to any
infringement of, or license or similar fees for, any Intellectual Property
Rights of others, except where such action, use, license or fee is not
reasonably likely to result in a Material Adverse Change. The Company has not
received any notice alleging any such infringement, fee or conflict with
asserted Intellectual Property Rights of others. Except as would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any of the Intellectual
Property Rights owned by the Company; (B) there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by others
challenging the rights of the Company in or to any such Intellectual Property
Rights, and the Company is unaware of any facts which would form a reasonable
basis for any such claim, that would, individually or in the aggregate, together
with any other claims in this Section 6(bb), reasonably be expected to result in
a Material Adverse Change; (C) the Intellectual Property Rights owned by the
Company and, to the knowledge of the Company, the Intellectual Property Rights
licensed to the Company have not been adjudged by a court of competent
jurisdiction invalid or unenforceable, in whole or in part, and there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property Rights, and the Company is unaware of any facts which would form a
reasonable basis for any such claim that would, individually or in the
aggregate, together with any other claims in this Section 6(bb), reasonably be
expected to result in a Material Adverse Change; (D) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company infringes, misappropriates or otherwise violates any
Intellectual Property Rights or other proprietary rights of others, the Company
has not received any written notice of such claim and the Company is unaware of
any other facts which would form a reasonable basis for any such claim that
would, individually or in the aggregate, together with any other claims in this
Section 6(bb), reasonably be expected to result in a Material Adverse Change;
and (E) to the Company’s knowledge, no employee of the Company is in or has ever
been in violation in any material respect of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company, or actions
undertaken by the employee while employed with the Company and could reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change. To the Company’s knowledge, all material technical information developed
by and belonging to the Company which has not been patented has been kept
confidential. The Company is not a party to or bound by any options, licenses or
agreements with respect to the Intellectual Property Rights of any other person
or entity that are required to be set forth in the Registration Statement and
the Prospectus and are not described therein. The Registration Statement and the
Prospectus contain in all material respects the same description of the matters
set forth in the preceding sentence. None of the technology employed by the
Company has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
any of its officers, directors or employees, or otherwise in violation of the
rights of any persons.

 

13

 

 

(cc) Brokers. The Company is not a party to any contract, agreement or
understanding with any person (other than as contemplated by this Agreement)
that would give rise to a valid claim against the Company or the Sales Agent for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Placement Shares by the Sales Agent under this
Agreement.

 

(dd) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company, or any of their respective
family members, except as disclosed in the Registration Statement and the
Prospectus.

 

(ee) No Reliance. The Company has not relied upon the Sales Agent or legal
counsel for the Sales Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

(ff) Broker-Dealer Status. Neither the Company nor any of its related entities
(i) is required to register as a “broker” or “dealer” in accordance with the
provisions of the Exchange Act or (ii) directly or indirectly through one or
more intermediaries, controls or is a “person associated with a member” or
“associated person of a member” (within the meaning of Article I of the NASD
Manual administered by FINRA). To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater security holders, except as set
forth in the Registration Statement.

 

(gg) Public Float Calculation. As of the close of trading on the Exchange on
November 6, 2019, the aggregate market value of the outstanding voting and
non-voting common equity (as defined in Rule 405) of the Company held by persons
other than affiliates of the Company (pursuant to Rule 144 of the Securities
Act, those that directly, or indirectly through one or more intermediaries,
control, or are controlled by, or are under common control with, the Company)
(the “Non-Affiliate Shares”), was approximately $11.0 million (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on September 9, 2019 by (y) the number of Non-Affiliate
Shares outstanding on November 6, 2019). The Company is not a shell company (as
defined in Rule 405) and has not been a shell company for at least 12 calendar
months previously and if it has been a shell company at any time previously, has
filed current Form 10 information (as defined in Instruction I.B.6. of Form S-3)
with the Commission at least 12 calendar months previously reflecting its status
as an entity that is not a shell company.

 



14

 

 

(hh) FINRA Matters. All of the information provided to the Sales Agent or to
counsel for the Sales Agent by the Company, its counsel, its officers and
directors and, to the Company’s knowledge, the holders of any securities (debt
or equity) or options to acquire any securities of the Company in connection
with the offering of the Placement Shares is true, complete, correct and
compliant with FINRA’s rules in all material respects and any letters, filings
or other supplemental information provided to FINRA pursuant to FINRA Rules or
NASD Conduct Rules is true, complete and correct in all material respects.
Except as disclosed in the Registration Statement and the Prospectus, there is
no (i) officer or director of the Company, (ii) beneficial owner of 5% or more
of any class of the Company’s securities or (iii) beneficial owner of the
Company’s unregistered equity securities that were acquired during the 180-day
period immediately preceding the date of this Agreement that is an affiliate or
associated person of a FINRA member participating in the offer, issuance and
sale of the Placement Shares as contemplated by this Agreement and the
Registration Statement and the Prospectus (as determined in accordance with the
rules and regulations of FINRA).

 



(ii) Compliance with Orders. The Company is in violation of any material
judgment, decree, or order of any court, arbitrator or other governmental
authority.

 

(jj) Sarbanes–Oxley Act. The Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the date hereof.

 

(kk) Disclosure Controls And Procedures. Except as set forth in the Registration
Statement and the Prospectus, the Company maintains systems of “internal control
over financial reporting” (as defined under Rules 13a-15 and 15d-15 under the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by references in the Registration Statement and the Prospectus
fairly present the information called for in all material respects and are
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Since the date of the latest audited financial statements included in
the Registration Statement and the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 



15

 

 

(ll) ERISA. The Company and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company or its “ERISA Affiliates” (as defined below) are in
compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended,
and the regulations and published interpretations thereunder (the “Code”) of
which the Company is a member. No “reportable event” (as defined under ERISA)
has occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company or any of its ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company
or any of its ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined under
ERISA). Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any material liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “employee benefit plan”
or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates
that is intended to be qualified under Section 401(a) of the Code is so
qualified and, to the knowledge of the Company, nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualification.

 

(mm) Contracts and Agreements. The agreements and documents described in the
Registration Statement and the Prospectus conform in all material respects to
the descriptions thereof contained therein and there are no agreements or other
documents required by the Securities Act to be described in the Registration
Statement and the Prospectus or to be filed with the Commission as exhibits to
the Registration Statement, that have not been so described or filed. Each
agreement or other instrument (however characterized or described) to which the
Company is a party or by which it is or may be bound or affected and (i) that is
referred to in the Registration Statement and the Prospectus, or (ii) is
material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company’s knowledge, any other
party is in default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses (each, a “Governmental Entity”), including, without limitation,
those relating to environmental laws and regulations.

 

(nn) Title to Properties. Except as set forth in the Registration Statement and
the Prospectus, the Company has good and marketable title in fee simple to, or
has valid rights to lease or otherwise use, all items of real or personal
property which are material to the business of the Company, in each case free
and clear of all liens, encumbrances, security interests, claims and defects
that do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company; and all of the leases and subleases material to the
business of the Company, and under which the Company holds properties described
in the Registration Statement and the Prospectus, are in full force and effect,
and the Company has not received any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company under any
of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company to the continued possession of the leased or subleased
premises under any such lease or sublease, which would result in a Material
Adverse Change.

 

16

 

 

(oo) No Unlawful Contributions or Other Payments. No payments or inducements
have been made or given, directly or indirectly, to any federal or local
official or candidate for, any federal or state office in the United States or
foreign offices by the Company or any of its officers or directors, or, to the
knowledge of the Company, by any of its employees or agents or any other person
in connection with any opportunity, contract, permit, certificate, consent,
order, approval, waiver or other authorization relating to the business of the
Company, except for such payments or inducements as were lawful under applicable
laws, rules and regulations. Neither the Company, nor, to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company, (i) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds; or (iii) made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
in connection with the business of the Company.

 

(pp) Foreign Corrupt Practices Act. None of the Company or, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company, is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. The Company has
conducted its business in compliance with the FCPA and has instituted and
maintains policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(qq) Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

17

 

 

(rr) OFAC. None of the Company or, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

(ss) Exchange Listing. The Common Stock is registered pursuant to Section 12(b)
of the Exchange Act and is currently listed on the Exchange under the trading
symbol “RTTR”. Except as disclosed in the Registration Statement and the
Prospectus, there is no action pending by the Company or, to the Company’s
knowledge, the Exchange to delist the Common Stock from the Exchange, nor has
the Company received any notification that the Exchange is contemplating
terminating such listing. The Company has no intention to delist the Common
Stock from the Exchange or to deregister the Common Stock under the Exchange
Act, in either case, at any time during the period commencing on the date of
this Agreement through and including the 90th calendar day after the termination
of this Agreement. The Company has filed an application for listing of the
Placement Shares on the Exchange. The issuance and sale of the Placement Shares
under this Agreement does not contravene the rules and regulations of the
Exchange.

 

(tt) Margin Rules. The Company owns no “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds from the issuance, sale
and delivery of the Placement Shares as contemplated by this Agreement and as
described in the Registration Statement and the Prospectus will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security, for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the shares of Common Stock to be considered a
“purpose credit” within the meanings of Regulation T, U or X of the Federal
Reserve Board.

 

(uu) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction, except that the Company is a party to a common stock purchase
agreement with Aspire Capital Fund, LLC, pursuant to which the Company may, from
time to time, sell shares of Common Stock to Aspire Capital Fund, LLC.

 

(vv) Board of Directors. The qualifications of the persons serving as board
members of the Company and the overall composition of the Company’s Board of
Directors comply with the applicable requirements of the Exchange Act and the
Sarbanes-Oxley Act and the listing rules of the Exchange applicable to the
Company. At least one member of the Audit Committee of the Board of Directors of
the Company qualifies as an “audit committee financial expert,” as such term is
defined under Regulation S-K and the listing rules of the Exchange. In addition,
at least a majority of the persons serving on the Board of Directors of the
Company qualify as “independent,” as defined under the listing rules of the
Exchange.

 

18

 

 

(ww) No Integration. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offer and sale of the Placement Shares
hereunder to be integrated with prior offerings by the Company for purposes of
the Securities Act that would require the registration of any such securities
under the Securities Act.

 

(xx) No Material Defaults. The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change. The Company has not filed a
report pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing
of its last Annual Report on Form 10-K, indicating that it (i) has failed to pay
any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

 

(yy) Books and Records. The minute books of the Company have been made available
to the Sales Agent and counsel for the Sales Agent, and such books (i) contain a
substantially complete summary of all meetings and material actions of the board
of directors (including each board committee) and stockholders of the Company
(or analogous governing bodies and interest holders, as applicable) since the
time of its respective incorporation or organization through the date of the
latest meeting and action, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes.

 

(zz) Continued Business. No supplier, customer, distributor or sales agent of
the Company has notified the Company that it intends to discontinue or decrease
the rate of business done with the Company, except where such discontinuation or
decrease has not resulted in and could not reasonably be expected to result in a
Material Adverse Change.

 

(aaa) Contracts Affecting Capital. There are no transactions, arrangements or
other relationships between and/or among the Company, any of its affiliates (as
such term is defined in Rule 405 under the Securities Act) and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity that could reasonably be expected to
materially affect the Company’s liquidity or the availability of or requirements
for its capital resources required to be described or incorporated by reference
in the Registration Statement and the Prospectus which have not been described
or incorporated by reference as required.

 

(bbb) Regulations. The disclosures in the Registration Statement and the
Prospectus concerning the effects of federal, state, local and all foreign
regulation on the Company’s business in the past and as currently contemplated
are correct in all material respects and no other such regulations are required
to be disclosed in the Registration Statement and the Prospectus which are not
so disclosed.

 

19

 

 

(ccc) Regulatory Matters; Compliance. All preclinical and other nonclinical
studies and clinical trials conducted by or on behalf of the Company that are
material to the Company have been adequately described in the Registration
Statement and the Prospectus, in all material respects. The clinical trials and
nonclinical studies conducted by or on behalf of the Company that are described
in the Registration Statement and the Prospectus or the results of such trials
and studies which are referred to in the Registration Statement and the
Prospectus were and, if still ongoing, are being conducted in material
compliance with all laws and regulations applicable thereto in the jurisdictions
in which they are being conducted. The descriptions in the Registration
Statement and the Prospectus of the results of such trials and studies are
accurate and complete in all material respects and fairly present the data
derived from such trials and studies, and the Company has no knowledge of any
clinical trials the aggregate results of which are inconsistent with or
otherwise call into question the results of any clinical trial conducted by or
on behalf of the Company that are described in the Registration Statement and
the Prospectus or the results of which are referred to in the Registration
Statement and the Prospectus. Except as disclosed in the Registration Statement
and the Prospectus, the Company has not received any written notices or other
communications from the FDA, the European Medicines Agency (“EMA”) or any other
governmental agency or authority imposing, requiring, requesting or suggesting a
clinical hold, termination, suspension or material modification of any clinical
trial that is described in the Registration Statement and the Prospectus or the
results of which are referred to in the Registration Statement and the
Prospectus. Except as disclosed in the Registration Statement and the
Prospectus, the Company has not received any written notices or other
communications from the FDA, the EMA or any other governmental agency, and
otherwise has no knowledge of, or reason to believe that, (i) any
investigational new drug application for a potential product of the Company is
or has been rejected or determined to be non-approvable or conditionally
approvable; and (ii) any license, approval, permit or authorization to conduct
any clinical trial of any potential product of the Company has been, will be or
may be suspended, revoked, modified or limited.

 

(ddd) Information Technology. The Company’s information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Company as currently conducted, and to the
knowledge of the Company are free and clear of all material bugs, errors,
defects, Trojan horses, time bombs, malware and other corruptants. The Company
has implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data (including all personal, personally identifiable,
sensitive, confidential or regulated data (“Personal Data”)) used in connection
with their businesses, and there have been no breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same. The Company is presently in material compliance with all applicable
laws or statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access, misappropriation or modification. The disclosures in
the Registration Statement and the Prospectus concerning the effects of federal,
state, local and all foreign regulation on the Company’s business in the past
and as currently contemplated are correct in all material respects and no other
such regulations are required to be disclosed in the Registration Statement and
the Prospectus which are not so disclosed. The Company has taken all necessary
actions to comply with the European Union General Data Protection Regulation and
all other applicable laws and regulations with respect to Personal Data that
have been announced as of the date hereof as becoming effective within 12 months
after the date hereof, and for which any non-compliance with same would be
reasonably likely to create a material liability.

 

20

 

 

(eee) Confidentiality and Non-Competitions. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

 

Any certificate signed by an officer of the Company and delivered to the Sales
Agent or to counsel for the Sales Agent pursuant to or in connection with this
Agreement shall be deemed to be a representation and warranty by the Company to
the Sales Agent as to the matters set forth therein.

 

The Company acknowledges that the Sales Agent and, for purposes of the opinions
to be delivered pursuant to Section 7 hereof, counsel to the Company and counsel
to the Sales Agent, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

 

7. Covenants of the Company. The Company covenants and agrees with the Sales
Agent that:

 

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by the Sales Agent under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 153 or
Rule 172 under the Securities Act), (i) the Company will notify the Sales Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Sales Agent’s reasonable request, any amendments or
supplements to the Registration Statement or Prospectus that, in the Sales
Agent’s reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by the Sales Agent (provided, however, that
the failure of the Sales Agent to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect the Sales Agent’s
right to rely on the representations and warranties made by the Company in this
Agreement, and provided, further, that the only remedy the Sales Agent shall
have with respect to the failure to make such filing shall be to cease making
sales under this Agreement until such amendment or supplement is filed); (iii)
the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Placement Shares or a security convertible into the Placement
Shares unless a copy thereof has been submitted to the Sales Agent within a
reasonable period of time before the filing and the Sales Agent has not
reasonably objected thereto (provided, however, that the failure of the Sales
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Sales Agent’s right to rely on the
representations and warranties made by the Company in this Agreement, and
provided, further, that the only remedy the Sales Agent shall have with respect
to the failure by the Company to obtain such consent shall be to cease making
sales under this Agreement); (iv) the Company will furnish to the Sales Agent at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (v) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act (without
reliance on Rule 424(b)(8) of the Securities Act) or, in the case of any
documents incorporated by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed.

 

21

 

 

(b) Notice of Commission Stop Orders. The Company will advise the Sales Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any notice objecting to, or other order preventing or
suspending the use of, the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation of any proceeding for any such purpose or any examination pursuant to
Section 8(e) of the Securities Act, or if the Company becomes the subject of a
proceeding under Section 8A of the Securities Act in connection with the
offering of the Placement Shares; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued. Until such time as any stop
order is lifted, the Sales Agent shall cease making offers and sales under this
Agreement.

 

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Sales Agent under the Securities Act with respect to a pending sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 153 or Rule 172 under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If during such
period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Sales Agent
to suspend the offering of Placement Shares during such period and the Company
will promptly amend or supplement the Registration Statement or Prospectus (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance; provided, however, that the Company may delay any such
amendment or supplement if, in the reasonable judgment of the Company, it is in
the best interests of the Company to do so.

 

22

 

 

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Sales Agent
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 153 or Rule 172 under the Securities Act), the Company will use its
commercially reasonable efforts to cause the Placement Shares to be listed on
the Exchange and to qualify the Placement Shares for sale under the securities
laws of such jurisdictions as the Sales Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

 

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Sales Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as the Sales
Agent may from time to time reasonably request and, at the Sales Agent’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Sales Agent to the extent such document is available on
EDGAR.

 

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company (which need not be audited) covering a 12-month period
that complies with Section 11(a) and Rule 158 of the Securities Act. The terms
“earnings statement” and “make generally available to its security holders”
shall have the meanings set forth in Rule 158 under the Securities Act.

 

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated in accordance with the
provisions of Section 11 hereunder, will pay the following expenses all incident
to the performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Placement Shares to the Sales Agent, (iii) the fees and
disbursements of the counsel, accountants and other advisors to the Company in
connection with the transactions contemplated by this Agreement; (iv) the
qualification of the Placement Shares under securities laws in accordance with
the provisions of Section 7(d) of this Agreement, including filing fees
(provided, however, that any fees or disbursements of counsel for the Sales
Agent in connection therewith shall be paid by the Sales Agent except as set
forth in (ix) below), (v) the printing and delivery to the Sales Agent of copies
of the Prospectus and any amendments or supplements thereto, and of this
Agreement, (vi) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the Exchange, (vii) the
fees and expenses of the transfer agent or registrar for the Common Stock;
(viii) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Financing Department (provided, however, that any fees or
disbursements of counsel for the Sales Agent in connection therewith shall be
paid by the Sales Agent except as set forth in (ix) below) and (ix) the Company
shall reimburse the Sales Agent for its reasonable and documented out-of-pocket
expenses (including but not limited to the reasonable and documented fees and
expenses of counsel to the Sales Agent) in an amount not to exceed $30,000.

 

23

 

 

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

(i) Notice of Other Sales. The Company (I) shall provide the Sales Agent notice
as promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock, or
warrants or any rights to purchase or acquire Common Stock, during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to the Sales Agent hereunder and ending on the
fifth (5th) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the fifth (5th) Trading Day
immediately following the date of such suspension or termination), and (II) will
not directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any shares of Common Stock (other than the Placement Shares
offered pursuant to this Agreement) or securities convertible into or
exchangeable for shares of Common Stock, warrants or any rights to purchase or
acquire, shares of Common Stock prior to the termination of this Agreement;
provided, however, that such notice requirements or restrictions, as the case
may be, will not be required in connection with the Company’s issuance or sale
of (i) shares of Common Stock, options to purchase shares of Common Stock, other
equity awards or shares of Common Stock issuable upon the exercise of options or
other equity awards, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan of the Company
whether now in effect or hereafter implemented, (ii) shares of Common Stock
issuable upon exchange, conversion or redemption of securities or the exercise
of warrants, options or other rights in effect or outstanding, and disclosed in
filings by the Company available on EDGAR or otherwise in writing (including by
email correspondence) to the Sales Agent and (iii) shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock as
consideration for mergers, acquisitions, sale or purchase of assets or other
business combinations or strategic alliances occurring after the date of this
Agreement which are not issued for capital raising purposes.

 

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise the Sales Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document provided to the Sales Agent pursuant to this Agreement.

 

24

 

 

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Sales Agent or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Sales Agent may reasonably request.

 

(l) Required Filings Relating to Placement of Placement Shares. The Company
shall set forth in each Annual Report on Form 10-K and Quarterly Report on Form
10-Q filed by the Company with the Commission in respect of any quarter in which
sales of Placement Shares were made by or through the Sales Agent under this
Agreement, with regard to the relevant period, the amount of Placement Shares
sold to or through the Sales Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Sales Agent with respect to such
sales of Placement Shares. To the extent that the filing of a prospectus
supplement with the Commission with respect to any sales of Placement Shares
becomes required under Rule 424(b) under the Securities Act, the Company agrees
that, on or before such dates as the Securities Act shall require, the Company
will (i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act, which prospectus supplement
will set forth, with regard to the relevant period, the amount of Placement
Shares sold to or through the Sales Agent, the Net Proceeds to the Company and
the compensation payable by the Company to the Sales Agent with respect to such
Placement Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market. The Company
shall afford the Sales Agent and its counsel with a reasonable opportunity to
review and comment upon, shall consult with the Sales Agent and its counsel on
the form and substance of, and shall give due consideration to all such comments
from the Sales Agent or its counsel on, any such filing prior to the issuance,
filing or public disclosure thereof; provided, however, that the Company shall
not be required to submit for review (A) any portion of any periodic reports
filed with the Commission under the Exchange Act other than the specific
disclosure relating to any sales of Placement Shares and (B) any disclosure
contained in periodic reports filed with the Commission under the Exchange Act
if it shall have previously provided the same disclosure for review in
connection with a previous filing.

 

(m) Representation Dates; Certificate. On or prior to the date the first
Placement Notice is given hereunder and each time the Company (i) files the
Prospectus relating to the Placement Shares or amends or supplements the
Registration Statement or the Prospectus relating to the Placement Shares (other
than (A) a prospectus supplement filed in accordance with Section 7(l) of this
Agreement or (B) a supplement or amendment that relates to an offering of
securities other than the Placement Shares) by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act (including any Form 10-K/A containing amended financial
information or a material amendment to the previously filed Form 10-K); (iii)
files a quarterly report on Form 10-Q under the Exchange Act; or (iv) files a
current report on Form 8-K containing amended financial information (other than
an earnings release, to “furnish” information pursuant to Items 2.02 or 7.01 of
Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to
the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”), the Company shall
furnish the Sales Agent within three (3) Trading Days after each Representation
Date with a certificate, in the form attached hereto as Exhibit 7(m). The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date. Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Sales Agent with a certificate under this Section
7(m), then before the Company delivers the Placement Notice or the Sales Agent
sells any Placement Shares, the Company shall provide the Sales Agent with a
certificate, in the form attached hereto as Exhibit 7(m), dated the date of the
Placement Notice.

 

25

 

 

(n) Legal Opinion. On or prior to the date the first Placement Notice is given
hereunder, the Company shall cause to be furnished to the Sales Agent the
written opinion and negative assurance of Reed Smith LLP, as counsel to the
Company, or other counsel reasonably satisfactory to the Sales Agent (“Company
Counsel”), in each case substantially in the forms previously agreed between the
Company and the Sales Agent. Thereafter, within three (3) Trading Days after
each Representation Date with respect to which the Company is obligated to
deliver a certificate pursuant to Section 7(m) for which no waiver is applicable
pursuant to Section 7(m), and not more than once per calendar quarter, the
Company shall cause to be furnished to the Sales Agent the written opinion and
negative assurance of Company Counsel substantially in the forms previously
agreed between the Company and the Sales Agent, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that if Company Counsel has previously
furnished to the Sales Agent such written opinion and negative assurance of such
counsel, in each case substantially in the forms previously agreed between the
Company and the Sales Agent, then Company Counsel may, in respect of any future
Representation Date, furnish the Sales Agent with a letter signed by such
counsel (each, a “Reliance Letter”) in lieu of such opinion and negative
assurance of such counsel to the effect that the Sales Agent may rely on the
prior opinion and negative assurance of such counsel delivered pursuant to this
Section 7(n) to the same extent as if it were dated the date of such Reliance
Letter (except that statements in such prior opinion and negative assurance
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented to the date of such Reliance Letter).

 

(o) Comfort Letter. On or prior to the date the first Placement Notice is given
hereunder and within three (3) Trading Days after each subsequent Representation
Date with respect to which the Company is obligated to deliver a certificate
pursuant to Section 7(m) for which no waiver is applicable pursuant to Section
7(m), other than a Representation Date under Section 7(m)(iii) or Section
7(m)(iv) unless with respect to a Representation Date under Section 7(m)(iv) the
Sales Agent reasonably requests delivery thereof, the Company shall cause its
independent accountants to furnish the Sales Agent letters (the “Comfort
Letters”), dated the date that the Comfort Letter is delivered, in form and
substance satisfactory to the Sales Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules and regulations of the PCAOB and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to the Sales Agent in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

26

 

 

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase shares of Common Stock in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Sales Agent.

 

(q) Insurance. The Company shall maintain insurance in such amounts and covering
such risks as is reasonable and customary for the business in which it is
engaged.

 

(r) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it is not and, after giving effect to the
offering and sale of the Placement Shares and the application of proceeds
therefrom as described in the Prospectus, will not be, an “investment company”
within the meaning of such term under the Investment Company Act.

 

(s) Securities Act and Exchange Act. The Company will use its reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

 

(t) No Offer to Sell. Other than the Prospectus and an Issuer Free Writing
Prospectus approved in advance by the Company and the Sales Agent in its
capacity as principal or agent hereunder, neither the Sales Agent nor the
Company (including its agents and representatives, other than the Sales Agent in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

 

(u) Sarbanes-Oxley Act. The Company will use its reasonable best efforts to
comply with all effective applicable provisions of the Sarbanes-Oxley Act.

 

(v) Transfer Agent. The Company shall maintain, at its sole expense, a registrar
and transfer agent for the Common Stock.

 



27

 

 

8. Conditions to the Sales Agent’s Obligations. The obligations of the Sales
Agent hereunder with respect to a Placement will be subject to the continuing
accuracy and completeness of the representations and warranties made by the
Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by the Sales Agent of a due diligence review
satisfactory to the Sales Agent in its reasonable judgment, and to the
continuing satisfaction (or waiver by the Sales Agent in its sole discretion) of
the following additional conditions:

 

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice which have not yet been issued
and sold pursuant to such Registration Statement.

 

(b) Securities Act Filings Made. The Company shall have filed with the
Commission the Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
Business Day following the date of this Agreement. All other filings with the
Commission required by Rule 424(b) or Rule 433 under the Securities Act to have
been filed prior to the issuance of any Placement Notice hereunder shall have
been made within the applicable time period prescribed for such filing by Rule
424(b) (without reliance on Rule 424(b)(8) of the Securities Act) or Rule 433,
as applicable.

 

(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(d) No Misstatement or Material Omission. The Sales Agent shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Sales
Agent’s reasonable opinion is material, or omits to state a fact that in the
Sales Agent’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 



28

 

 

(e) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Change or any development that could reasonably be expected to
result in a Material Adverse Change, or any downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a rating organization described above, in the
reasonable judgment of the Sales Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated by this Agreement and the
Prospectus.

 

(f) Representation Certificate. The Sales Agent shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).

 

(g) Legal Opinions. The Sales Agent shall have received the opinion and negative
assurance of Company Counsel required to be delivered pursuant Section 7(n) on
or before the date on which such delivery of such opinion and negative assurance
is required pursuant to Section 7(n).

 

(h) Comfort Letter. The Sales Agent shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(i) Officer’s Certificate. On or prior to the date the first Placement Notice is
given hereunder, the Sales Agent shall have received a certificate, signed on
behalf of the Company by its President and Chief Executive Officer, certifying
as to (i) the Certificate of Incorporation of the Company, (ii) the By-laws of
the Company, (iii) the resolutions of the Board of Directors of the Company (or
a committee thereof) authorizing the execution, delivery and performance of this
Agreement and the issuance of the Placement Shares and (iv) the incumbency of
the officers duly authorized to execute this Agreement and the other documents
contemplated by this Agreement.

 

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

(k) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to the
Sales Agent such appropriate further opinions, certificates, letters and
documents as the Sales Agent may have reasonably requested. All such opinions,
certificates, letters and other documents shall have been in compliance with the
provisions hereof. The Company will furnish the Sales Agent with such conformed
copies of such opinions, certificates, letters and other documents as the Sales
Agent shall have reasonably requested.

 

(l) Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

 

29

 

 

(m) No Termination Event. There shall not have occurred any event that would
permit the Sales Agent to terminate this Agreement pursuant to Section 11(a).

 

(n) FINRA. The Sales Agent shall have received a letter from the Corporate
Financing Department of FINRA confirming that such department has determined to
raise no objection with respect to the fairness or reasonableness of the terms
and arrangements related to the sale of the Placement Shares pursuant to this
Agreement.

 

9. Indemnification and Contribution.

 

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Sales Agent, the directors, officers, members, partners, employees and
agents of the Sales Agent each broker dealer affiliate of the Sales Agent, and
each the Sales Agent Affiliate, if any, from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which the Sales Agent, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement thereto or in any Issuer Free Writing Prospectus or in
any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly by an untrue statement or
omission made in reliance upon and in strict conformity with written information
relating to the Sales Agent and furnished to the Company by the Sales Agent
expressly for inclusion in any document as described in clause (x) of this
Section 9(a). This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

 

(b) The Sales Agent Indemnification. The Sales Agent agrees to indemnify and
hold harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (each, a “Company Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which any such Company Affiliate, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement thereto,
or (y) the omission or alleged omission to state in any such document a material
fact required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall apply only to
the extent that such loss, claim, liability, expense or damage is caused
directly by an untrue statement or omission made in reliance upon and in strict
conformity with written information relating to the Sales Agent and furnished to
the Company by the Sales Agent expressly for inclusion in any document as
described in clause (x) of this Section 9(b).

 

30

 

 

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 

31

 

 

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Sales Agent, the
Company and the Sales Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Sales Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Sales Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Sales Agent on the other. The relative benefits received by the
Company on the one hand and the Sales Agent on the other hand shall be deemed to
be in the same proportion as the total Net Proceeds from the sale of the
Placement Shares (before deducting expenses) received by the Company bear to the
total compensation received by the Sales Agent from the sale of Placement Shares
on behalf of the Company. If, but only if, the allocation provided by the
foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Sales Agent, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Sales Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Sales Agent agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), the Sales Agent shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 9(d), any person who controls a party to this Agreement
within the meaning of the Securities Act will have the same rights to
contribution as that party (and any officers, directors, members, partners,
employees or agents of the Sales Agent and each broker dealer affiliate of the
Sales Agent will have the same rights to contribution as the Sales Agent), and
each officer of the Company who signed the Registration Statement and each
director of the Company will have the same rights to contribution as the
Company, subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

32

 

 

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Sales Agent, any
controlling person of the Sales Agent, or the Company (or any of their
respective officers, directors, members or controlling persons), (ii) delivery
and acceptance of the Placement Shares and payment therefor or (iii) any
termination of this Agreement.

 

11. Termination.

 

(a) The Sales Agent shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that could reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of the
Sales Agent, may materially impair the ability of the Sales Agent to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(m), 7(n), 7(o) or 7(p), the Sales Agent’s right to terminate shall not arise
unless such failure to deliver (or cause to be delivered) continues for more
than thirty (30) days from the date such delivery was required, (iii) any other
condition of the Sales Agent’s obligations hereunder is not fulfilled, or (iv)
any suspension or limitation of trading in the Placement Shares or in securities
generally on the Exchange shall have occurred (including automatic halt in
trading pursuant to market-decline triggers, other than those in which solely
program trading is temporarily halted), or a major disruption of securities
settlements or clearing services in the United States shall have occurred, or
minimum prices for trading have been fixed on the Exchange. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g) (Expenses), Section 9 (Indemnification and
Contribution), Section 10 (Representations and Agreements to Survive Delivery),
Section 11(f), Section 16 (Applicable Law; Consent to Jurisdiction) and Section
17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If the Sales Agent elects to terminate this
Agreement as provided in this Section 11(a), the Sales Agent shall provide the
required notice as specified in Section 12 (Notices).

 

33

 

 

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c) The Sales Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the earlier to occur of (i) issuance and sale of
all of the Placement Shares to or through the Sales Agent on the terms and
subject to the conditions set forth herein and (ii) the expiration of the
Registration Statement on the third (3rd) anniversary of the initial effective
date of the Registration Statement pursuant to Rule 415(a)(5) under the
Securities Act; provided that the provisions of Section 7(g), Section 9, Section
10, Section 11(f), Section 16 and Section 17 hereof shall remain in full force
and effect notwithstanding such termination.

 

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 shall remain in full force
and effect.

 

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Sales Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such termination shall not become effective until the close of business
on such Settlement Date and such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Sales Agent,
shall be delivered to:

 

A.G.P./Alliance Global Partners

590 Madison Avenue

New York, NY 10022

Attention: Tom Higgins

Email: atm@allianceg.com

 

34

 

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attention: Anthony J. Marsico, Esq.

Facsimile: (212) 983-3115

 

and if to the Company, shall be delivered to:

 

Ritter Pharmaceuticals, Inc.

1880 Century Park East, Suite 1000

Los Angeles, CA 90067

Attention: Chief Executive Officer

Facsimile: (310) 919-1600

 

with a copy (which shall not constitute notice) to:

 

Reed Smith LLP

1901 Avenue of the Stars

Suite 700

Los Angeles, CA 90067-6708

Attention: Michael Sanders, Esq.

Facsimile: (310) 734-5299

 

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

 

35

 

 

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Sales Agent and their respective successors and
permitted assigns and, as to Sections 5(b) and 9, the other indemnified parties
specified therein. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Sales Agent may
assign its rights and obligations hereunder to an affiliate of the Sales Agent
without obtaining the Company’s consent.

 

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

 

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) and any other writing entered into by the parties relating to this
Agreement constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Sales Agent. In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

36

 

 

17. Waiver of Jury Trial. The Company and the Sales Agent each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

 

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a) the Sales Agent is acting solely as agent in connection with the sale of the
Placement Shares contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Sales Agent,
on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the Sales
Agent has advised or is advising the Company on other matters, and the Sales
Agent has no obligation to the Company with respect to the transactions
contemplated by this Agreement, except the obligations expressly set forth in
this Agreement;

 

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

(c) the Sales Agent has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement, and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate;

 

(d) the Company has been advised and is aware that the Sales Agent and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Sales Agent has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

 

(e) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Sales Agent, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Sales Agent shall have no liability
(whether direct or indirect, in contract, tort or otherwise) to the Company in
respect of such a fiduciary claim or to any person asserting a fiduciary duty
claim on behalf of or in right of the Company, including stockholders, partners,
employees or creditors of the Company.

 

19. Use of Information. The Sales Agent may not provide any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

 

21. Effect of Headings; Knowledge of the Company. The section and Exhibit
headings herein are for convenience only and shall not affect the construction
hereof. All references in this Agreement to the “knowledge of the Company” or
the “Company’s knowledge” or similar qualifiers shall mean the actual knowledge
of the directors and officers of the Company, after due inquiry.

 

22. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

 

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, each date on which a Placement Notice is given, each Point of Sale, and
each Settlement Date.

 

[Remainder of Page Intentionally Blank]

 

37

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Sales Agent, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Sales Agent.

 

  Very truly yours,       RITTER PHARMACEUTICALS, INC.         By: /s/ Andrew J.
Ritter   Name:

Andrew J. Ritter

  Title: Chief Executive Officer         ACCEPTED as of the date first-above
written:       A.G.P./ALLIANCE GLOBAL PARTNERS         By: /s/ Tom Higgins  
Name: Tom Higgins   Title: Managing Director

 

 

 

 

Schedule 1

 



 

 

Form of Placement Notice

 



 

 

  From: Ritter Pharmaceuticals, Inc.         To: A.G.P./Alliance Global Partners
    Attention: [●]         Subject: Placement Notice         Date: [●], 201[●]

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement (the “Sales Agreement”) between Ritter Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and A.G.P./Alliance Global Partners (the
“Sales Agent”), dated October [●], 2019, the Company hereby requests that the
Sales Agent sell up to [●] shares of the Company’s common stock, par value
$0.001 per share (the “Placement Shares”), at a minimum market price of $[●] per
share, during the time period beginning [month, day, time] and ending [month,
day, time] [and with no more than [●] Placement Shares sold in any one Trading
Day].

 

[The Company may include such other sale parameters as it deems appropriate.]

 

Capitalized terms used and not defined herein shall have the respective meanings
assigned to them in the Sales Agreement.

 

 

 

 

Schedule 2

 

Notice Parties

 

Ritter Pharmaceuticals, Inc.

 

Andrew J. Ritter (andrew@ritterpharma.com)

 

John W. Beck (john@ritterpharma.com)

 

With copies to:

 

Michael Sanders (msanders@reedsmith.com)

 

The Sales Agent

 

Tom Higgins (thiggins@allianceg.com)

 

With copies to:

 

atm@allianceg.com

 

 

 

 

Schedule 3

 

Compensation

 

The Company shall pay to the Sales Agent in cash, upon each sale of Placement
Shares through the Sales Agent pursuant to this Agreement, an amount equal to
3.00% of the aggregate gross proceeds from each sale of Placement Shares.*

 



 



* The foregoing rate of compensation shall not apply when the Sales Agent
purchases Placement Shares on a principal basis, in which case the Company may
sell the Placement Shares to the Sales Agent as principal at a price to be
mutually agreed upon by the Company and the Sales Agent at the relevant Point of
Sale pursuant to the applicable Placement Notice (it being hereby acknowledged
and agreed that the Sales Agent shall be under no obligation to purchase
Placement Shares on a principal basis pursuant to the Sales Agreement, except as
otherwise agreed by the Sales Agent and the Company in writing and expressly set
forth in a Placement Notice).

 

 

 

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and appointed _____________________ of
Ritter Pharmaceuticals, Inc., a Delaware corporation (the “Company”), does
hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement, dated October [__], 2019 (the “Sales
Agreement”), between the Company and A.G.P./Alliance Global Partners, that:

 

  (i) the representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and;         (ii) the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied pursuant to the Sales Agreement at or prior to the date
hereof;         (iii) as of the date hereof, (i) the Registration Statement does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, (ii) the Prospectus does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (iii) no event
has occurred as a result of which it is necessary to amend or supplement the
Registration Statement or the Prospectus in order to make the statements therein
not untrue or misleading for clauses (i) and (ii) above, respectively, to be
true and correct;         (iv) there has been no Material Adverse Change since
the date as of which information is given in the Prospectus, as amended or
supplemented;         (v) the Company does not possess any material non-public
information; and         (vi) the aggregate offering price of the Placement
Shares that may be issued and sold pursuant to the Sales Agreement and the
maximum number or amount of Placement Shares that may be sold pursuant to the
Sales Agreement have been duly authorized by the Company’s board of directors or
a duly authorized committee thereof.

 

Terms used herein and not defined herein have the meanings ascribed to them in
the Sales Agreement.

 

Dated:     By:                          Name:



      Title:



 

 

 

 

 